 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SING CHO NG,                                  CASE NO. C19-1371JLR

11                               Plaintiff,               ORDER DISMISSING ACTION
                   v.
12
            TERENCE K. WONG, et al.,
13
                                 Defendants.
14

15          On September 24, 2019, the court ordered Plaintiff Sing Cho Ng to file a short and

16   plain statement telling the court (1) why the court’s jurisdiction is not precluded by the

17   Rooker-Feldman doctrine; (2) why the government actors are not immune from Mr. Ng’s

18   claims; and (3) why this case is otherwise in the court’s subject matter jurisdiction. (OSC

19   (Dkt. # 7) at 6.) On November 4, 2019, Mr. Ng responded to the court’s order to show

20   cause by filing a motion for voluntary dismissal. (See Mot. (Dkt. # 10).) Mr. Ng failed

21   to demonstrate the court’s subject matter jurisdiction over his complaint and now seeks

22   voluntary dismissal. (See id.) Accordingly, the court GRANTS his motion (Dkt # 10)


     ORDER - 1
 1   and dismisses this action without prejudice. The court DIRECTS the Clerk to close this

 2   matter.

 3         Dated this 5th day of November, 2019.

 4

 5                                                  A
                                                    JAMES L. ROBART
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
